IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

UNITED STATES OF AMERICA *
Vv. : Criminal No. CCB-04-144
JIMMIE TROUTMAN) _*
errr
MEMORANDUM AND ORDER

Now pending is the motion by Jimmie Troutman for a reduced sentence under Section 404
of the First Step Act of 2018 (“FSA”). For the reasons that follow, the motion will be granted in
part. The sentence will be reduced by 30 months, from 262 to 232 months.

_Troutman’s career offender guidelines at the time of sentencing, following his guilty plea
to distribution of more than 5 grams of cocaine base, were 210-262 months (32/VI). Today, those
guidelines would be 168-210 months (30/VI). He was sentenced to 262 months, the high end of
the range, in light of his criminal history and issues related to acceptance of responsibility. He
now requests a reduction to 210 months.

The government agrees that Troutman is eligible for a reduction of sentence, but correctly
notes that eligibility alone does not mandate a reduction. The court should consider the factors
under 18 U.S.C. § 3553(a), and may include post-offense conduct in making its determination. As
explained below, the relevant factors warrant some reduction but not to the extent sought by the
defense.

First, while the offense itself did not involve a substantial quantity of drugs or a firearm,
Troutman had a lengthy and significant history involving both drugs and violence. Second, his
post-offense conduct is mixed. On the one hand, it appears he has taken advantage of multiple
programs within the BOP and, with the support of family members, has a reasonable re-entry plan.

On the other hand, he has a number of disciplinary infractions, one as recent as 2018, involving

]
assaults or fighting. He also has some health issues, including the aftereffects of stroke, which
may affect his oral communication. It is not clear whether he has received the treatment that might
be warranted for his current medical needs.

Given the very substantial length of the sentence already served, his health issues, and the
purpose of the First Step Act to lessen the disparity between past sentences for crack and powder
cocaine, I conclude that some reduction is warranted. A sentence of 232 months is sufficient
without being greater than necessary to serve the purposes of sentencing. Careful planning for
Troutman’s re-entry and close supervision upon release will be required.

Accordingly, the motion (ECF No. 83) is GRANTED, to the extent that the sentence will
be reduced to 232 months. An amended J&C will be issued.

So Ordered this / ¥ day of January 2020.

CD

Catherine C. Blake
United States District Judge

 
